*679OPINION.
Love:
The buildings in question were not demolished until some time during the year 1920. For that year the Commissioner has determined an overassessment of the tax shown by the petitioners upon their returns and the Board is without jurisdiction to make any determination for that year. Appeal of Cornelius Cotton Mills, 4 B. T. A. 255. Upon the facts we think the Commissioner correctly *680held that there was no basis for a claim for loss on account of the demolition of these buildings in 1919 because no loss, if one was sustained, could have occurred on this' account until the buildings were demolished.
In the petitions the petitioners claimed that they sustained the loss of $4,750 in the year 1919. In the brief filed on their behalf it is contended that the loss was sustained in the year 1920 and is deductible in that year and, in explanation of this contention, petitioners point out that the deductions were taken in the year 1919 by mistake.

Judgment will be entered for the respondent.

Considered by Tedssell and Littleton.